I desire to state some of the facts and testimony in this case, as a matter of emphasis.
On the morning in question, near the front stairway, defendant had a papering table set up against the east wall of the hallway. This table was about 7 feet long and 3 feet wide. Opposite the south end of the table was a paste bucket, which plaintiff admits was there. Defendant claims the bucket was sitting on a tool box some 18 inches by 18 inches in size, which was anywhere from 2 to 6 inches east *Page 24 
of the west wall. Plaintiff does not recall any tool box. The canvas in question was spread under the table to catch paper clippings. Three lights were on around the scene.
Plaintiff started for work that morning and, instead of taking either the side stairs, or the back stairs, she passed toward the front stairs. In moving between the bucket and the table she stepped over a bunched place in the canvas with her left foot, but caught the heel of her right foot therein, and as the table prevented the canvas giving with the pull, she tripped and fell.
We quote plaintiff's version of her accident:
"Q. Mrs. Baker, you said the canvas wasn't folded like it is shown in the Exhibit 1 which Mr. Richards showed you. Is that correct?
A. That's right, it wasn't folded like that.
"Q. Did you observe whether it was folded at all? A. Well, I couldn't say as to that. I know it wasn't smooth, and I had to step over it. It was uneven, and I felt that it was bunched atthe end of the table, though, just crumpled up and bunched there,and I did step over with my left foot and caught my right heel init, and it was held down by the table and didn't give, and it threw me down.
"Q. And you observed that condition before you stepped over
— A. I did.
"Q. — with your left foot? A. Well, I was walking along the hallway on my way out to go to work as I always do, and I had nohesitancy about it because it seemed perfectly all right, Icould step over that.
"Q. You say you observed the bucket there? A. Yes, I recall there was a bucket, and it seems to me it was right against the wall, and I can't remember any box whatever, and the bucket wasn't as a barricade across. I know that because I wouldn't have pushed the bucket aside or stepped over it.
"Q. But you do remember the bucket being there — A. Yes.
                                *      *      *      *      *
"Q. You say you don't recall the tool chest being over there? A. I can't recall there was a box of any kind.
"Q. It could have been there, and you just not notice it. Isn't that correct, Mrs. Baker? A. I wouldn't say there was or wasn't. *Page 25 
I didn't — I don't have a picture of it in my mind at all. Idefinitely have a picture of that bucket as I just walked aroundwith plenty of room, the table and the canvas and the rumpledpart of the canvas. I have a very plain picture in my mind aboutthat.
"Q. How high did the bucket appear to be, Mrs. Baker? A. Well, I couldn't say how high it was. It wasn't very high. May have been before they were ready to bring the paste. I don't know. I just didn't pay attention. It had the appearance of a waste can rather than a paste can. That is what I would say now. I, of course, wasn't examining it then and thinking about it.
                                *      *      *      *      *
"Q. But it was west of the table so it left a very narrow passageway for you to get between the bucket and the tables. Is that correct? A. Well, it didn't obstruct the passageway. There was plenty of room. I had not thought of not being able to get through. The walk was wide enough to go through.
"Q. You thought it was wide enough to get through? A. Oh there wasn't anything to make me feel that there was no room to get by because there was room to get by." (Italics added.)
There appears to be no conflict about this testimony.
The specific allegations of negligence found in the complaint are these:
"(a) That the cloth and covering put up on the floor to protect the same was laid or permitted to become ruffled and uneven, so that people traversing said hallway across and over said covering might catch their feet in the same and fall.
"(b) That said defendants negligently and carelessly permitted their tools and equipment to become strewn in said hallway so that they would be a hazard to people walking down said hallway.
"(c) That the defendants failed and neglected to advise and warn individuals using said hallway, and particularly their tenants and said plaintiff, that they should not walk along said passage.
"(d) That said defendants failed and neglected to place barricade or signs across said hallway so that tenants and other people would be warned not to use said hallway and permitted people to traverse back and forth along said hallway."
The answer denies these allegations and sets up contributory negligence. Ten errors are assigned on this appeal *Page 26 
as to why the judgment of the lower court should be reversed. The most important question in the case however, is that involved in a consideration of the above testimony.
It seems obvious from plaintiff's testimony that she recognized from the appearance of the canvas that it might cause her difficulty if she walked across it. For that reason she undertook to step over it. She was successful with her left foot. She stated she could step over it. In other words, there was nothing about its condition that physically prevented her accomplishing the stepping over. Her lack of success in getting her right heel over, under such testimony, is attributable to her own miscalculation.
The question thus develops into one of whether or not, assuming that defendant was negligent in the manner he maintained the passageway between his papering table and the bucket, the chain of causation is broken by the plaintiff's exercise of her own judgment as to what she should do upon discovery of a bad situation. It should be kept in mind that plaintiff was not suddenly confronted with a danger that called for quick judgment to avoid injury. She knew what was being done in the hall. She saw the table, the bucket, the canvas and made an estimate of the situation. She knew of the other stairways. She was a woman 71 years of age, and undoubtedly knew of her own physical limitation. She was confronted with a situation that required no warning to her, as she recognized its potentialities; and from which she could have retreated, had there been any question in her mind as to her physical ability to accomplish the result she desired. And finally, as she undertook the stepping across, there was no change in bucket, table, or canvas that necessitated a change in physical movement of following the successful left foot with the unsuccessful right foot — such for instance, as if a wind had suddenly raised the canvas to catch her right foot in a movement which but for the raising of the canvas would have been as successful as the left foot. *Page 27 
I am of the opinion that plaintiff's own testimony defeats her case, as her exercise of her own judgment breaks the chain of causation between defendant's acts, or a failure to act and the resulting injury.
Defendant has assigned as error the lower court's failure to direct a verdict. I think that assignment is well taken.